Title: To James Madison from John M. Forbes, 8 July 1803
From: Forbes, John M.
To: Madison, James


					
						Sir,
						July 8th. 1803.
					
					By accounts from England to 1st. July, it appears that the Elbe is to be closely blockaded.  This will 


force all the English & Amn. trade round into the Ports of the Baltic and will totally 


Suspend all trade here.  In this Case it will become necessary that I should transpose my 


Commercial establishment to Lubec, or Rostoc, both of which are within the Circle of Lower 


Saxony.  I have repeatedly solicited that my Commission should be extended to this 


Circle with a mere view to the Public Service, but now that it becomes an object of private 


as well as increased Public interest that our trade should be suitably Protected, I flatter 


myself that, if the Government of the U. S. is Convinced that I have hitherto done my duty, they will not 


refuse to give me that Commercial encouragement which is my only 


reward and hope that I shall receive an appointment to the Circle of Lower Saxony.  


Nothing of great importance has occurred since my last except the second Capitulation of the 


Hanoverians, which is Confidently asserted to have taken place.  We have now in our City The French General in 


Chief, Mortier who is only on a visit for two or three days.  I remain, as ever, very respectfully, Your obedt. Servant
					
						John M. Forbes
					
					
						P.S.  You will perceive by the Copies inclosed that I have received a second reply from the 


Government of this City, to Which I have replied, both of which are inclosed.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
